Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Response to Amendment
The amendment filed on 4/8/2021 has been entered. Claim 1 is currently amended.  Claims 7-11 has been cancelled.  Claims 1-6 are pending and are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 4-6, filed on 4/8/2021, with respect to 103 rejection has been fully considered but is not persuasive. 
Applicant made argument that the prior art of Ohta lacks Cu-free composition and necessarily include Zr; whereas claim 1 recites a formula that does not contain Zr.  However, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US20160196908 A1).
Regarding claim 1, Ohta teaches a magnetic core based on nanocrystalline magnetic alloy (0002).  Ohta teaches the ribbon has been subjected to heat treatment at a temperature in a range of from 430 °C to 550 °C at a heating rate of 10 °C/s or more with the holding time of less than 30 seconds [0029, meeting the claimed heating rate of 10 °C/sec or more and claimed holding time of 0-80 second.
Ohta’s heating temperature range of 430-550 °C is above the crystallization starting temperature as it ensures forming of nanocrystalline structure as stated by Ohta [0013].  The lower end of 430 °C is also below the temperature at which Fe-B compounds start to form, based on the Tx2 data ranging from 481-647 °C in current application [Table 1].
Ohta’s composition is represented by FeCuxBySizAaXb, where 0.6≤x<1.2, 10≤y≤20, 0≤(y+z)≤24, and 0≤a≤10, 0≤b≤5, all numbers being in atomic percent, with the balance being Fe and incidental impurities, and where A is an optional inclusion of at least one element selected from Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta and W, and X is an optional inclusion of at least one element selected from Re, Y, Zn, As, In, Sn, and rare earth elements.  Ohta’s composition contains Cu which is not expressively disclosed in the current claim.  However, the recitation of “M is at least one element selected from the group consisting of Nb, Mo, Ta, W, Ni, Co and Sn” does not exclude elements other than those in the group.

Regarding claim 2, Ohta teaches the ribbon is obtained by rapid solidification [0010-0011].  Therefore, the claimed quenching a melt is expected to be present.

Regarding claim 3 and 4, Ohta’s rate of temperature rise of 10 °C/sec or more overlaps the claimed 125 °C/sec or more. 

Regarding claim 5, Ohta’s holding time of less than 30 seconds overlaps the claimed 0-17 second. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US20160196908 A1) as applied to claim 1 above, and further in view of Senno et al (US4288260).
Regarding claim 6, Ohta teaches the method of making Fe-based soft magnetic alloy as applied to claim 1.  Ohta does not teach clamping the alloy between heated blocks and heating the alloy.  However, Senno teaches a method of heat treating amorphous alloy ribbons to uniformly enhance the magnetic properties of the amorphous alloy ribbons, while maintaining the noncrystalline character of the amorphous alloy ribbons [col.l In.10-15]. In Fig. 1(b), Senno teaches the ribbon-shaped thin film of magnetic amorphous alloy 2 is pressed against a surface of the heating body 9, and the roller 10 may be replaced by another heating roller, whereby the two rollers are resultantly composed of a pair of heating rollers [col.4 In.67-col.5 In.7]. Senno further teaches that "By the arrangement described in the foregoing, the heat-treatment of the ribbon-shaped thin film of magnetic amorphous alloy can be effectively accomplished within quite a short duration" [col.5 In.8-11]. Claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111). Therefore the process of Senno using rollers meet the limitation of "clamping between heated blocks". Thus, it would be obvious to modify Ohta with Senno by clamping the alloy between heated rollers for the purpose of accomplishing heat treatment with a short duration..

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sunakawa et al (US 20010007266 A1) in view of Ohta et al (US 20160196908 A1).
Regarding claim 1, Sunakawa teaches methods for producing iron-based amorphous alloy ribbon and nanocrystalline material.  The Fe-based amorphous alloy ribbon has compositions including Fe-(Hf, Nb, Zr)-B [0003].  B content of the Fe-based alloy used in the 
Sunakawa teaches that “the Fe-based amorphous alloy ribbon obtained by the above method is subjected to a heat treatment at a temperature equal to or more than a crystallization temperature of the Fe-based amorphous alloy ribbon, to produce the nanocrystalline material” [0010], meeting the claimed heating the alloy at a temperature equal to or higher than a crystallization starting temperature.
Sunakawa does not expressively teach heating at a temperature lower than a temperature at which Fe-B compounds start to form.  However, Sunakawa teaches to avoid intermetallic compound such as Fe3B, Fe2B, etc. [0018].  Therefore, the claimed lower than a temperature at which Fe-B compounds start to form is expected to be present.
Sunakawa does not teach the heating rate and holding time of the heat treatment.  However, Ohta teaches a magnetic core based on nanocrystalline magnetic alloy subjected to heat treatment at a temperature in a range of from 430 °C to 550 °C at a heating rate of 10 °C/s or more with the holding time of less than 30 seconds [0029].  Ohta teaches that “heating rate during alloy's heat-treatment is increased, by which magnetic loss such as core loss is reduced in the nanocrystallized material, providing a magnetic component with improved performance” [0008].  Therefore, it would be obvious to modify Sunakawa with Ohta by applying a heating rate of 10 °C/s or more for the purpose of reducing magnetic loss and providing improved performance.  Although Ohta does not provide an explicit motivation for the holding time, it is still disclosed to be "preferred" by Ohta in the 

Regarding claim 2, Sunakawa teaches that “it is desirable that the molten alloy is quenched as rapidly as possible to prevent the amorphous alloy from crystallization’ [0005], meeting the claimed quenching a melt.

Regarding claim 3 and 4, Ohta’s heating rate of 10 °C/s or more overlaps the claimed 125 °C or more and 325 °C or more.

Regarding claim 5, Ohta's holding time of less than 30 seconds overlaps the claimed 0-17 second.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sunakawa et al (US 20010007266 A1) in view of Ohta et al (US 20160196908 A1) as applied to claim 1 above, and further in view of Senno et al (US4288260).
Regarding claim 6, Sunakawa in view of Ohta teaches the method of making Fe-based soft magnetic alloy as applied to claim 1. Sunakawa does not teach clamping the alloy between heated blocks and heating the alloy. However, Senno teaches a method of heat treating amorphous alloy ribbons to uniformly enhance the magnetic properties of the amorphous alloy ribbons, while maintaining the noncrystalline character of the amorphous alloy ribbons [col.l In.10-15]. In Fig. 1(b), Senno teaches the ribbon-shaped thin film of magnetic amorphous alloy 2 is pressed against a surface of the heating body 9, and the roller 10 may be replaced by another heating roller, whereby the two rollers are resultantly composed of a pair of heating rollers [col.4 In.67-col.5 In.7]. Senno further teaches that "By the arrangement described in the foregoing, the heat-treatment of the ribbon-shaped thin film of magnetic amorphous alloy can be effectively accomplished within quite a short duration" [col.5 In.8-11]. Claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111). Therefore the process of Senno using rollers meet the limitation of "clamping between heated blocks". Thus, it would be obvious to modify Sunakawa with Senno by clamping the alloy between heated rollers for the purpose of accomplishing heat treatment with a short duration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A WANG/Examiner, Art Unit 1734